DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on March 18, 2022. Claims 1, 8 and 15 are amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on March 18, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claim 1 and similarly claimed Claims 8 and 15, specifically, no teaching on Luminance map.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Xian teaches in chapter 2 that “SR algorithm is only performed in the luminance channel of the YUV color space…….”. It is clear that horizontal and vertical gradient maps are generated in luminance channel, therefore, the feature map generated based on gradient maps include all info of luminance channel, which feature essentially bases on the luminance map also. In summary, the features in Xian are based on horizontal and vertical gradient maps in luminance channel.
Therefore, it is reasonable to conclude that Kim as modified teaches all limitations as claimed. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, J., Lee, J.K. and Lee, K.M., 2016. Accurate image super-resolution using very deep convolutional networks. In Proceedings of the IEEE conference on computer vision and pattern recognition (pp. 1646-1654) (Kim), in view of Xian, Y. and Tian, Y., 2016. Single image super-resolution via internal gradient similarity. Journal of Visual Communication and Image Representation, 35, pp.91-102 (Xian) and in further view of Choi, J.S. and Kim, M., 2017. A deep convolutional neural network with selection units for super-resolution. In Proceedings of the IEEE conference on computer vision and pattern recognition workshops (pp. 154-160) (Choi).
Regarding Claims 1, 8 and 15, Kim teaches:
An image super-resolution method, comprising: receiving a low-resolution image; generating a vertical gradient map, a horizontal gradient map, and a luminance map by preprocessing the low resolution image; generating a to-be-input feature map using the vertical gradient map, the horizontal gradient map, and the luminance map as three different dimensions of information; performing size conversion on the to-be-input feature map to obtain a first input feature map; performing nonlinear transformation on the input feature map to obtain a second input feature map; performing weighted processing on the first input feature map and the second input feature map to obtain an output feature map; performing size conversion on the output feature map to obtain a residual map; and combining the low-resolution image and the residual map to obtain a high-resolution image (Kim: Section 3, a residual based image SR based on very deep convolution networks (VDSR) that generate feature maps (e.g. a first stage of convolution layer does this) , run through deep convolution layers that the size of the feature map (i.e. size conversion) gets reduced every time convolution operations are applied; adjustable gradient clipping is adopted to suppressing exploding gradients in very deep convolution configuration and zero padding is also elected to address sizing of feature maps for success convolution stages).
Kim does not teach explicitly on generating horizontal gradient, vertical gradient, and luminance map. However, Xian teaches (Xian: Sections 2-4, an internal gradient based SR system and method that works on luminance space (luminance map) by generating horizontal gradient pool and vertical gradient pool Fig. 2, and reconstruct SR image from LR image through success convolution with proper weights (Eq. 1) in Eq. 2 and Eq. 3, where both structure edges and textures are considered in SR reconstructing; finally the target HR/SR image is reconstructed based on the two up-sampled gradients (i.e. residual features) and the input low-resolution image; section 2: “SR algorithm is only performed in the luminance channel of the YUV color space…….”. It is clear that horizontal and vertical gradient maps are generated in luminance channel, therefore, the feature map generated based on gradient maps include all info of luminance channel, which feature essentially bases on the luminance map also. In summary, the features in Xian are based on horizontal and vertical gradient maps in luminance channel).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with generating horizontal gradient, vertical gradient, and luminance map as further taught by Xian. The advantage of doing so is to provide a mechanism for HR/SR reconstruct to preserve both edge and textures (Xian: Abstract).
Kim does not illustrate explicitly on weighing operation. However, Choi teaches (Choi: Figs. 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with weighing operation as further taught by Choi. The advantage of doing so is to provide a mechanism for HR/SR reconstruct through a selection unit that handles nonlinearity function better comparing to conventional ReLU and improve computation complexity  (Choi: Abstract).
Regarding Claims 2, 9 and 16, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, wherein before performing weighted processing on the first input feature map and the second input feature map, the image super- resolution method further comprises: obtaining a group of weighting values based on the input feature map; and performing weighted processing on the first input feature map and the second input feature map using the group of weighting values (Xian: Eq. 1-3).
Regarding Claims 3, 10 and 17, Kim as modified teaches all elements of Claims 1-2, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 2, further comprising: performing a convolution operation on the first input feature map to obtain a convolution result; processing the convolution result based on an S-shaped function to obtain a weighting value; and performing weighted processing on the first input feature map and the second input feature map using the weighting value (Choi: Figs. 1-2, the sigmoid is a S-shape function).
Regarding Claims 5, 12 and 19, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, further comprising adding a first pixel value of each pixel in the low-resolution image and a second pixel value of a corresponding pixel in the residual map to obtain a third pixel value of a corresponding pixel in the high-resolution image (Kim: Fig. 2; Xian: Eq. 1-3).
Regarding Claims 6, 13 and 20, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, further comprising performing weighted addition on a first pixel value of each pixel in the low-resolution image and a second pixel value of a corresponding pixel in the residual map to obtain a third pixel value of a corresponding pixel in the high-resolution image (Kim: Fig. 2; Xian: Eq. 1-3).
Regarding Claims 7 and 14, Kim as modified teaches all elements of Claims 1 and 8 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, further comprising training to perform expansion training on new data in an application to achieve a super-resolution effect in response to obtaining new training datasets (Kim: Sections 3.2, 4.3, 5.1, training methods, where it is known that training is regularly event especially with updated reference dataset; Choi: section 3.4).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, J., Lee, J.K. and Lee, K.M., 2016. Accurate image super-resolution using very deep convolutional networks. In Proceedings of the IEEE conference on computer vision and pattern recognition (pp. 1646-1654) (Kim), in view of Xian, Y. and Tian, Y., 2016. Single image super-resolution via internal gradient similarity. Journal of Visual Communication and Image Representation, 35, pp.91-102 (Xian) and in further view of Choi, J.S. and Kim, M., 2017. A deep convolutional neural network with selection units for super-resolution. In Proceedings of the IEEE conference on computer vision and pattern recognition workshops (pp. 154-160) (Choi) and Dong, C., Loy, C.C. and Tang, X., 2016, October. Accelerating the super-resolution convolutional neural network. In European conference on computer vision (pp. 391-407). Springer, Cham (Dong).
Regarding Claims 4, 11 and 18, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified does not teach explicitly on de-fitting. However, Dong teaches:
The image super-resolution method of claim 1, further comprising: performing a de-fitting operation on the first input feature map to obtain a de-fitting result; and performing a convolution operation on the de-fitting result to obtain the second input feature map (Dong: Fig. 2, first layer is feature extraction and 2nd layer is shrinking to reduce the feature dimensions to increase computational efficiency).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim as modified with performing a de-fitting operation on the first input feature map to obtain a de-fitting result; and performing a convolution operation on the de-fitting result to obtain the second input feature map as further taught by Dong. The advantage of doing so is to provide a mechanism for SR restoration in real time (Dong: Abstract).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649